Citation Nr: 1030524	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-34 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for eczematous rash with lichenification, bilateral lower legs.  

2.  Entitlement to an initial evaluation in excess of 10 percent 
for residual scars of the right eyebrow.  

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  

4.  Entitlement to an initial compensable evaluation for 
bilateral cataracts (impaired vision).  

5.  Entitlement to an initial compensable evaluation for status 
post right 10th rib fracture.  

6.  Entitlement to an initial compensable evaluation for status 
post left patella fracture (limited flexion of the knee).  

7.  Entitlement to an initial evaluation in excess of 20 percent 
for degenerative joint disease of the lumbar spine.  

8.  Entitlement to an initial evaluation in excess of 10 percent 
for headaches.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to February 
2006.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Salt Lake City, 
Utah, Department of Veterans Affairs (VA) Regional (RO).  The 
Veteran disagrees with the current disability evaluations 
assigned for his service-connected disabilities as stated on the 
title page.  

In a February 2010 rating decision, the RO increased the 
Veteran's service-connected lumbar strain with degenerative joint 
disease and headaches to 20 and 10 percent, respectively, 
effective March 1, 2006.  The Veteran was advised of the above 
grants of increased ratings; however, he did not withdraw his 
appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of 
Appeals for Veterans Claims (Court) held that, on a claim for an 
original or increased rating, the Veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy, even if partially granted, where less than the 
maximum benefit available is awarded.  Thus, this appeal 
continues.  

In March 2009 the Board remanded the claims for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review.  

The issue of entitlement to an initial compensable evaluation for 
bilateral cataracts (impaired vision) is addressed in the REMAND 
portion of the decision below is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  The competent and probative evidence of record demonstrates 
that the Veteran's service-connected eczematous rash with 
lichenification, bilateral lower legs, is manifested by itchy and 
dry skin, which does not require systemic therapy, involve 20 to 
40 percent of the Veteran's entire body, or 20 to 40 percent of 
the exposed area affected.  

3.  The competent and probative evidence of record demonstrates 
that the Veteran's service-connected residual scars of the right 
eyebrow have no characteristics of disfigurement.  

4.  The Veteran's bilateral hearing loss is shown to be 
manifested, at its most limited, by no more than level I hearing 
in the right ear and level I hearing in the left ear.

5.  The competent and probative evidence of record shows the 
Veteran's service-connected status post right tenth rib fracture 
has not been manifested by impairment which is analogous to 
removal of one rib or resection of two or more ribs without 
regeneration.  


6.  Since service connection has been in effect, the competent 
and probative evidence of record demonstrates that the Veteran's 
service-connected status post left patella fracture is manifested 
by arthritis with complaints of pain and slight limitation of 
motion, but no recurrent subluxation or lateral instability.  

7.  The competent and probative evidence of record demonstrates 
that the Veteran's service-connected lumbar spine disability is 
manifested subjectively by complaints of pain with limitation of 
motion, but objectively, no evidence of forward flexion greater 
than 30 degrees or less, or favorable ankylosis of the entire 
throacolumbar spine.  

8.  Prior to July 9, 2009, the competent and probative medical 
evidence of record demonstrates that the Veteran's headaches are 
manifested by monthly headaches that are not prostrating.  

9.  As of July 9, 2009, the competent and probative medical 
evidence of record demonstrates that the Veteran's headaches are 
characterized by monthly headaches that are prostrating, but are 
not very frequent or productive of severe economic 
inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
eczematous rash with lichenifciation, bilateral lower legs have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 4.7, 4.118, Diagnostic Codes 
7806 (2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for residual scars of the right eyebrow have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.7, 4.118, Diagnostic Codes 7800, 
7804 (2009).

3.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.85-4.87, Diagnostic Code 6100 (2009).  

4.  The criteria for an initial compensable rating for a status 
post right tenth rib fracture have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5297, 5299 
(2009).

5.  Effective March 1, 2006, the criteria for the assignment of a 
10 percent rating and no higher for status post left patella 
fracture (limited flexion of the knee) have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260 (2009).

6.  The criteria for an initial evaluation in excess of 20 
percent for degenerative joint disease of the lumbar spine, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& West Supp. 2009); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5242 (2009).

7.  Prior to July 9, 2009, the criteria for an initial rating in 
excess of 10 percent for headaches have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.7, 4.124a, Diagnostic Code 8100 (2009).

8.  As of July 9, 2009, the criteria for a 30 percent rating for 
headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.7, 4.124a, 
Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

The Veteran asserts that he warrants evaluations in excess of 
those that have been assigned to his service-connected 
disabilities.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2009).  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and to 
explain the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary concern.  
Consideration must also be given to a longitudinal picture of the 
Veteran's disability to determine if the assignment of separate 
ratings for separate periods of time, a practice known as 
"staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The factors involved in evaluating, and 
rating disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, or 
pain on movement.  38 C.F.R. § 4.45.

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  Indeed the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that the Board must review the entire record, but does not have 
to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

Eczematous Rash with Lichenification, Bilateral Lower Legs

The Veteran explained at the July 2009 VA examination that his 
rash began in 2000 during his military service.  He attributed 
his skin disability to wearing colored socks daily, and since his 
discharge from service, the rash has gotten larger and the 
itching has progressively worsened.  The Veteran contends that a 
higher rating is warranted for his service-connected eczematous 
rash with lichenification of the lower legs.  

The Veteran has been assigned a 10 percent disability evaluation 
for his skin disability under Diagnostic Code 7806.  Diagnostic 
Code 7806 provides that a 10 percent rating is assigned for at 
least 5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed areas 
affected or intermittent systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent evaluation will be assigned where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed area is affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent evaluation will be assigned for dermatitis 
that covers more than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or with constant or near 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period.  
38 C.F.R. § 4.118 (2009).  The Board also notes that effective 
October 23, 2008, VA revised portions of the rating schedule that 
addresses the skin.  The revisions do not alter or affect the 
Veteran's claim, however.  

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected skin disability does not more nearly 
approximate the criteria for a higher rating, in this case, a 30 
percent rating.  At the December 2005 VA examination, the Veteran 
informed the examiner that he had continuous pruritus of both 
lower legs.  Upon physical examination of the Veteran's legs, the 
VA examiner concluded that the eczematous rashes of the lower 
legs with lichenification covered 5 percent of the total body 
skin area and 0 percent of the exposed skin area.  Similarly, the 
July 2009 VA examiner determined that the Veteran's lichenified 
eczematoid neurodermatitis affected less than 5 percent of the 
exposed areas and less than 5 percent of the total body area 
affected.  Such percentages do not amount to the symptomatology 
required for a higher rating.  Additionally, there is no 
indication that the Veteran's skin disability has been treated 
with systemic therapy or immunosuppressive drugs.  During the 
July 2009 VA examination, the Veteran stated that he was using 
0.05 percent Clobetesol daily for the past twelve months.  
Although the Veteran is shown to have been prescribed Clobetesol, 
which is a corticosteroid, the evidence of record shows that the 
Veteran was prescribed a topical corticosteroid as opposed to a 
systemic corticosteroid, which is ingested orally or given by 
injection.  Thus, there is no evidence showing the Veteran ever 
required systemic corticosteroids therapy or other 
immunosuppressive drugs.  Therefore, the Board finds that the 
Veteran's service-connected skin disability warrants no more than 
a 10 percent evaluation under Diagnostic Code 7806.  

The Board has considered the Veteran's skin disability under all 
other potentially appropriate diagnostic codes.  However, his 
skin disability has never been shown to produce scarring; 
therefore, 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 
(2009) are not for application.  

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to 
evaluate the existence of any functional loss due to pain, or any 
weakened movement, excess fatigability, incoordination, or pain 
on movement of the Veteran's joints.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, where the diagnostic code under which 
the Veteran is rated, in this case Diagnostic Codes 7806, is not 
predicated on loss of range of motion, §§ 4.40 and 4.45 do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7(1996).  

The Board notes that the Veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for eczematous rash with lichenification, bilateral 
lower legs, and that in such cases, the Board must consider 
whether staged ratings should be assigned based upon the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  In this 
case, there is no evidence that there have been changes in the 
Veteran's medical status regarding his service-connected skin 
disability.  Therefore, his overall skin disability has not 
changed and a uniform rating is warranted.  See Hart v. 
Mansfield, supra.  

The Board thus concludes that the preponderance of the evidence 
is against a disability evaluation in excess of 10 percent for 
the Veteran's service-connected eczematous rash with 
lichenification, bilateral lower legs.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for application, 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990), and the appeal is denied.  

Residual Scars of the Right Eyebrow

The Veteran informed the July 2009 VA examiner that during his 
active service, he fell down in the mess hall.  He explained that 
his head hit a table, and he received a cut over the right 
eyebrow.  Although he denied having any current pain, the Veteran 
asserts that a higher rating is warranted for his service-
connected residual scars of the right eyebrow.  

The Veteran's disability is currently rated under Diagnostic 
Codes 7800-7804.  Under Diagnostic Code 7800, a 10 percent 
evaluation is warranted for scars of the head, face, and neck 
when there is one characteristic of disfigurement.  A 30 percent 
evaluation requires visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or with two or three characteristics 
of disfigurement.  A 50 percent evaluation requires visible or 
palpable tissue loss and either gross distortion or asymmetry of 
two features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips) or; with 
four or five characteristics of disfigurement.  An 80 percent 
evaluation requires visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or; with six or more 
characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2009).  

Under note (1), the eight characteristics of disfigurement for 
purposes of evaluation under Diagnostic Code 7800, are:  a scar 5 
or more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest part; surface contour of 
scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area exceeding 
six square inches (39 sq. cm.); underlying soft tissue missing in 
an area exceeding six square inches (39-sq. cm.); skin indurated 
and inflexible in an area exceeding six square inches (39- sq. 
cm.).  Under note (3) the adjudicator is required to take into 
consideration unretouched color photographs when evaluating scars 
under these criteria.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2009).  

Under Diagnostic Code 7801, scars, other than of the head, face 
or neck, that are deep or that cause limited motion warrant a 10 
percent rating when the scars cover an area or areas exceeding 6 
square inches (39 sq. cm.).  A 20 percent rating is warranted 
when the area or areas exceeds 12 square inches (77 sq. cm.).  A 
30 percent rating requires an area or areas exceeding 72 square 
inches (465 sq. cm.), while a 40 percent rating requires an area 
or areas exceeding 144 square inches (929 sq. cm.).  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2009).  

Under Diagnostic Code 7802, scars, other than of the head, face 
or neck, that are superficial and that do not cause limited 
motion, warrant a 10 percent rating when the scars cover an area 
or areas of 144 square inches (929 sq. cm.) or greater.  Scars 
that are superficial and unstable will be rated as 10 percent 
disabling.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Scars that are superficial and painful on 
examination will be rated as 10 percent disabling.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804.  Scars may also be rated on 
the basis of limitation of function of the affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7805.  

The applicable rating criteria for skin disorders, to include 
scars, are found at 38 C.F.R. § 4.118.  During the pendency of 
this appeal for an increased rating, the criteria for evaluation 
of scars were amended as of October 23, 2008.  However, the 
revisions are applicable to applications for benefits received by 
VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 
23, 2008).  Here, VA received the Veteran's claim in November 
2005.  Therefore, only the pre-October 2008 version of the 
schedular criteria is applicable in this case.  

The Board notes that the Veteran is presently receiving the 
maximum available rating under Diagnostic Code 7804; therefore, 
Diagnostic Code 7804 does not assist him in obtaining a higher 
evaluation.  The Board also finds that Diagnostic Code 7800 does 
not assist the Veteran in obtaining a higher disability 
evaluation for his service-connected disability because there is 
no objective evidence of two to three characteristics of 
disfigurement.  At the December 2005 VA examination, the examiner 
described the scar as a traumatic face scar, located at the 
medial portion right eyebrow (vertical alignment), that is 
disfiguring with loss of eyebrow hair.  The scar was noted as 
being tender to palpation and measured at 2.2 centimeters by 0.3 
centimeters.  At the July 2009 VA examination, the examiner noted 
that the right eyebrow scar was barely visible and blended in 
well with the surrounding skin.  It measured 15 millimeters long, 
2 millimeters wide with pigmentation same as the Veteran's skin.  
The VA examiner reported no adherence to underlying tissue, skin 
ulceration, breakdown over the scar, or underlying tissue loss.  
The VA examiner further added that the scar is not elevated, 
depressed, nor exhibits induration or inflexibility, or cause any 
limitation of motion or limitation or function of any body part.  
Thus, a higher rating is not warranted under Diagnostic Code 
7800.  

None of the evidence of record supports a higher evaluation under 
any of the other diagnostic codes.  The Board notes that there is 
no evidence that the Veteran's scars limit his motion to warrant 
application of Diagnostic Code 7801, scars, other than head, 
face, or neck, that are deep or that cause limited motion; or 
Diagnostic Code 7805, scars, other, which are rated on limitation 
of function of the affected part.  The scar is not 144 square 
inches or greater to warrant application of Diagnostic Code 7802, 
scars, other than head, face, or neck that are superficial and do 
not cause limitation motion.  There is also no evidence that the 
scar is unstable to warrant application of Diagnostic Code 7803, 
superficial, unstable scars.  Therefore, 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, and 7805 do not assist the 
Veteran in obtaining a higher evaluation for his residual scars 
of the right eyebrow.  

Finally, in view of the Court's holding in Fenderson, the Board 
has considered whether the Veteran was entitled to a "staged" 
rating for his service-connected disability, as the Court 
indicated can be done in this type of case.  However, upon 
reviewing the longitudinal record, the Board finds that, at no 
time since service connection has been in effect have his 
service-connected residual scars of the right eyebrow been more 
disabling than as currently rated.  See Hart, supra.  

In summary, and for the reasons and bases set forth above, the 
Board finds the Veteran is not entitled to an evaluation in 
excess of 10 percent for his service-connected residual scars of 
the right eyebrow, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

Bilateral Hearing Loss

The Veteran asserts that his service-connected bilateral hearing 
loss warrants a compensable rating.  

The Rating Schedule, under Diagnostic Code 6100, provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (I though XI) for hearing impairment, established by 
a state licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a combination 
of the percent of speech discrimination and the puretone 
threshold average which is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. 
§ 4.85 (2009).  

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal row represents the ear having the 
poorer hearing and the vertical column represents the ear having 
the better hearing.  Id.  

The Board observes that summary information accompanying the 
rating criteria for evaluating audiologic disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment," they do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86 (2009).  The "unusual 
patterns of hearing impairment" include cases where the puretone 
thresholds at each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz) is 55 decibels or more, or where the 
puretone thresholds are 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  Id.  

The United States Court of Appeals for Veterans Claims (Court) 
has noted that the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Review of the record indicates that the Veteran has undergone two 
audiological examinations since December 2005.  At the December 
2005 VA examination, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
55
LEFT
15
10
20
25
30

Average puretone thresholds were 26.25 decibels in the right ear 
and 21.25 decibels in the left ear.  The Veteran had Maryland CNC 
test scores of 92 percent in both ears.  The VA examiner 
diagnosed the Veteran with asymmetrical sensorineural hearing 
loss with the right ear greater than the left ear from 4000 to 
8000 Hertz with excellent word recognition scores.  

The Veteran was afforded a VA audiological evaluation in June 
2009.  Audiological testing performed showed the following 
puretone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
65
LEFT
15
20
30
30
55

Average puretone thresholds were 30 decibels in the right ear and 
33.75 decibels in the left ear.  The Veteran had Maryland CNC 
test scores of 92 percent in both ears.  The VA examiner 
diagnosed the Veteran with mild sensorineural hearing loss 
bilaterally.  

The Veteran's two audiological tests conducted since 2005 show 
some fluctuations in the threshold levels.  The audiological 
tests, however, do no indicate that the Veteran is entitled to an 
increased evaluation.  Based upon the results of the December 
2005 audiological examination, from Table VI of 38 C.F.R. § 4.85, 
a Roman numeral I is derived for the right ear and a Roman 
numeral I is derived for the left ear.  Thus, neither is the 
"better ear."  A noncompensable evaluation is derived from 
Table VII of 38 C.F.R. § 4.85 by intersecting row I with column 
I.  Similarly, based upon the June 2009 results, a Roman numeral 
I is derived for the right ear and a Roman numeral I is derived 
for the left ear. A noncompensable evaluation is derived from 
Table VII of 38 C.F.R. § 4.85 by intersecting the applicable rows 
with the applicable columns.  The intersection point for these 
categories under Table VII shows that the hearing loss does not 
exceed the levels contemplated for the currently assigned 
noncompensable schedular rating.  Thus, the evidence does not 
support a finding of a compensable evaluation.  

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns of 
hearing impairment) do not apply to the Veteran's service-
connected bilateral hearing loss as the audiometric results of 
both of these evaluations did not show puretone thresholds of 
loss of 55 decibels or greater in the four relevant frequencies 
for either ear.  The provisions of 38 C.F.R. § 4.86(b) are also 
not applicable as the Veteran's hearing loss is not shown to 
manifest 30 decibels or less at 1000 Hertz and 70 decibels or 
more at 2000 Hz.  

There is no contrary evidence of record suggesting that the 
Veteran's puretone thresholds meet the criteria for a higher 
rating.  Thus, the Board finds that the criteria for a 
compensable evaluation have not been met.  

The audiological evaluations do not show that the Veteran 
warrants a compensable evaluation; therefore, the Board finds no 
basis upon which to predicate assignment of "staged" ratings 
pursuant to Fenderson and Hart, supra.  

The Board is aware of the Veteran's multiple complaints about not 
being able to hear well.  However, it must be reiterated that 
disability ratings for hearing impairment are derived by a 
mechanical application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann, 3 Vet. App. 
at 349.  There was no indication that the audiological 
evaluations produced test results which were invalid.  
Nevertheless, the clinical findings establish that the 
preponderance of the evidence is against an initial compensable 
evaluation for bilateral hearing loss.  Therefore, the benefit-
of-the-doubt rule is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Status Post Right 10th Rib Fracture

At the July 2009 VA examination, the Veteran informed the VA 
examiner that during his military service, he fractured his 10th 
rib twice after hitting the corner of a counter while carrying a 
pan of french fries.  He was placed on limited duty for three 
months.  After discharge from service, the Veteran continues to 
experience pain, especially during the winter months, and when 
lifting heavy objects.  The Veteran contends that a higher 
evaluation is warranted for his service-connected rib disability.  

Throughout the rating period on appeal, the Veteran's service-
connected disability is currently rated as 0 percent disabling 
under Diagnostic Codes 5299-5297.  The Board notes that 
Diagnostic Code 5299 was used to designate an unlisted condition 
of the musculoskeletal system.  See 38 C.F.R. § 4.27 (2009).  
Under Diagnostic Code 5297, a 10 percent disability rating is 
warranted for removal of one rib or resection of two or more ribs 
without regeneration.  A 20 percent disability rating requires 
the removal of two ribs.  38 C.F.R. § 4.71a, Diagnostic Code 5297 
(2009).  

Where the schedule does not provide a zero percent evaluation for 
a diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

Based upon the evidence of record, the Board finds that a 
preponderance of the evidence is against a compensable rating for 
the Veteran's service-connected status post right 10th rib 
fracture.  At the December 2005 and July 2009 VA examinations, 
both VA examiners noted tenderness over the 10th floating rib.  
The July 2009 VA examiner indicated that there was no defect or 
callous formation found, but mild hypesthesia over the tenth rib 
anterolaterally.  The record is void of any evidence showing that 
he had the removal or resection of two more ribs without 
regeneration.  Thus, the Veteran is not entitled to a compensable 
rating under Diagnostic Code 5297.

With respect to the possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45, the Board has also 
considered whether a compensable evaluation could be assigned on 
the basis of functional loss due to the Veteran's subjective 
complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-
205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  
Although the Veteran has complained of pain and minimal 
hyperesthesia was noted at the July 2009 VA examination, the July 
2009 VA examiner concluded that there is no functional 
limitation, weakened movement, incoordination, or pain with the 
Veteran's service-connected remote fracture of the right tenth 
rib.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-205 (1995).  There is no indication that pain, due to 
the Veteran's disability has caused functional loss greater than 
that contemplated by the 0 percent evaluation assigned.  
Therefore, an increased evaluation is not warranted based on 
application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

"Staged ratings" are not appropriate in this case, as there are 
no distinct time periods where the Veteran's symptoms warrant 
different ratings.  See Fenderson and Hart, supra.

The Veteran is competent to report his symptoms.  The Board does 
not doubt the sincerity in the Veteran's belief that his 
disability is worse than the 0 percent evaluation currently 
assigned; however, the objective medical evidence does not 
support his contentions for a compensable evaluation.  The Board 
finds that the preponderance of the evidence is against the claim 
for an initial compensable evaluation for the service-connected 
status post right tenth rib fracture.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

Status Post Left Patella Fracture

During the July 2009 VA examination, the Veteran informed the VA 
examiner that while on active duty, he missed a step while going 
down a stairway.  An x-ray revealed a chip fracture of the 
patella.  He received physical therapy for approximately six 
months and was placed on light duty for four years thereafter 
until his retirement.  Since discharge from service, the 
Veteran's service-connected status post left patella fracture has 
progressively worsened and asserts that a compensable rating is 
warranted.  

Throughout the rating period on appeal, the Veteran's service-
connected disability is currently rated as 0 percent disabling 
under Diagnostic Code 5260.  Under Diagnostic Code 5260, flexion 
of the leg limited to 60 degrees warrants a noncompensable 
evaluation; flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 20 percent 
rating; and flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).  

Under the criteria for limitation of extension for the leg, a 
noncompensable rating is assigned for a limitation of extension 
of the leg to 5 degrees.  When extension is limited to 10 
degrees, a 10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited to 20 
degrees.  A 40 percent rating is appropriate where extension is 
limited to 30 degrees.  A 50 percent rating is assigned for 
limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009).  

Nonunion of the tibia and fibula with loose motion and requiring 
a brace warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2009).  Malunion of the tibia and fibula 
with marked knee or ankle disability warrants a 30 percent 
evaluation; with moderate knee or ankle disability, a 20 percent 
evaluation is warranted; and with slight knee or ankle 
disability, a 10 percent evaluation is warranted.  Id.  

Under Diagnostic Code 5257, recurrent subluxation or lateral 
instability warrants a 10 percent rating if slight, a 20 percent 
rating if moderate, and a 30 percent rating if severe.  The Board 
observes that the words "slight," "moderate," and "severe" 
are not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just," under 
38 C.F.R. § 4.6.  It should also be noted that use of descriptive 
terminology such as "mild" by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.  

Where a Veteran has degenerative joint disease which is evaluated 
under Diagnostic Code 5003, a separate, compensable evaluation 
may be assigned under Diagnostic Code 5257 if the Veteran also 
has knee instability or subluxation.  See VAOPGCPREC 9-98; 
VAOPGCPREC 23-97 (compensating claimant for separate functional 
impairments under Diagnostic Codes 5257 and 5003 does not 
constitute pyramiding). VAOPGCPREC 9-04 holds that separate 
ratings under Diagnostic Code 5260 for limitation of flexion of 
the leg and Diagnostic Code 5261 for limitation of extension of 
the leg may be assigned for disability of the same joint.  
The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2009).  

Based on a review of evidence, the Board finds that an increased 
rating to 10 percent and no higher is warranted for the Veteran's 
left knee disability.  Indeed, in order to achieve a compensable 
rating, based on limitation of motion, the Veteran must 
demonstrate flexion limited to 45 degrees or extension limited to 
10 degrees.  However, at the December 2005 VA examination, the 
Veteran had arthritis of the left knee with demonstrated flexion 
to 120 degrees and extension to 0 degrees.  The VA examiner 
indicated that the left knee was stable with no effusion, pain, 
or tenderness, and McMurray's testing was negative.  X-ray 
studies conducted on April 27, 2007 also show minimal 
degenerative changes of the left knee.  Thereafter, the July 2009 
VA examination report reflects left knee flexion and extension to 
110 and 0 degrees, respectively.  In light of the Veteran's 
arthritis with slight limitation of motion and complaints of 
pain, the Board finds that when resolving doubt in the Veteran's 
favor a rating to 10 percent and no higher is warranted.  A 
rating in excess of 10 percent is not warranted as the Veteran's 
range of motion of the left knee does not support the assignment 
of such a rating under Diagnostic Code 5260 or a separate 
compensable rating under Diagnostic Code 5261.  Additionally, a 
higher rating is also not warranted under Diagnostic Code 5003 
because there is no showing that the Veteran has involvement of 2 
or more major joints or 2 or more minor joints with occasional 
incapacitating exacerbations.  

In assigning the 10 percent rating, the Board has also considered 
whether the evidence supports a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 
4.10, 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  In this regard, the Board notes the Veteran's continuing 
complaints of pain and weakness associated with his left knee and 
has contemplated those complaints in the currently assigned 10 
percent evaluation.  However, a rating in excess of 10 percent is 
not warranted.  Although the December 2005 VA examiner opined 
that the Veteran's disability caused minimal functional 
impairment, and the July 2009 VA examiner noted pain following 
repetitive motion, the July 2009 VA examiner concluded that there 
were no additional limitations after three repetitions of range 
of motion, laxity, or incoordination.  There is no indication 
that pain, stiffness, and weakness, due to the Veteran's 
disability has caused functional loss greater than that 
contemplated by the 10 percent evaluation currently assigned.  
See Johnson, supra.  Therefore, an increased evaluation is not 
warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has also considered whether the Veteran's service-
connected left knee disability may be rated under any other 
diagnostic codes related to the knee and leg.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Under Diagnostic Code 5257, 
the Board notes that the Veteran's symptoms overall do not show 
left knee recurrent subluxation or lateral instability, so as to 
warrant the assignment of a separate compensable evaluation.  
Both the December 2005 and July 2009 VA examiners found no 
evidence of instability, and the December 2005 VA examiner stated 
that the McMurray test results were negative, and the Lachman's, 
post Drawer, medial collateral ligaments, and lateral collateral 
ligaments were intact and stable.  Thus, a rating in this regard 
is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Regarding other diagnostic codes of the knee and leg, the Board 
notes that they are simply not applicable to the Veteran's 
service-connected disability.  It is neither contended nor shown 
that the Veteran's service-connected disability involves 
ankylosis of the knee (Diagnostic Code 5256), dislocated 
semilunar cartilage (Diagnostic Code 5258), removal of semilunar 
cartilage (Diagnostic Code 5259), impairment of the tibia and 
fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic 
Code 5263).  Therefore, Diagnostic Codes 5256, 5258, 5259, 5262, 
and 5263 do not support the Veteran's claim.  

As noted above, the Board has considered the Veteran's reported 
symptoms as well as the objective findings of record.  Thus, the 
assignment of a rating to 10 percent and no higher has been 
granted since service connection has been in effect.  The 
objective clinical findings do not otherwise establish a basis 
for a higher or a separate evaluation for any period of time 
during the course of the appeal.  Fenderson, Hart supra.  The 
preponderance of the evidence is against a finding that the 
service-connected status post left patella warrants a compensable 
disability rating for the reasons stated above.  The benefit-of-
the-doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.  

Degenerative Joint Disease of the Lumbar Spine  

At the July 2009 VA examination, the Veteran informed the 
examiner that he has endured occasional back pain since his 
retirement.  He explained that his back problems are intermittent 
with remissions, and he takes Motrin as needed.  The Veteran 
asserts that his service-connected lumbar spine disability 
warrants a higher disability evaluation.  

The Veteran's service-connected lumbar spine disability is 
currently evaluated as 20 percent disabling under Diagnostic Code 
5242.  The Board notes that effective September 26, 2003, the 
schedule for rating spine disabilities was changed to provide for 
the evaluation of all spine disabilities under a General Rating 
Formula for Diseases and Injuries of the Spine, unless the 
disability is rated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for Diseases 
and Injuries of the Spine provides for assignment of a 40 to 100 
percent evaluation for unfavorable ankylosis of the spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The pertinent 
criteria are as follows:

Unfavorable ankylosis of the entire spine - 100 
percent disabling.

Unfavorable ankylosis of the entire thoracolumbar 
spine - 50 percent disabling.  

Forward flexion of the thoracolumbar spine 30 degrees 
or less; or, favorable ankylosis of the entire 
thoracolumbar spine - 40 percent disabling.  

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis - 20 percent 
disabling.  
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height - 10 percent 
disabling.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (September 
2003).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal ranges of 
motion for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the combined 
range of motion.  Id.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Applying the facts in this case to the criteria set forth above, 
the Board concludes that the criteria for a disability evaluation 
in excess of 20 percent for the Veteran's service-connected 
lumbar spine disability have not been met.  This is evident by 
the range of motion findings shown at the two VA examinations of 
record.  At the December 2005 VA examination, range of motion of 
the lumbar spine was flexion to 80 degrees, extension to 30 
degrees, right lateral flexion to 30 degrees, left lateral 
flexion to 30 degrees, right lateral rotation to 30 degrees, and 
left lateral rotation to 30 degrees.  The examiner noted that 
there was no additional loss of range of motion because of pain, 
fatigue, weakness, or lack of endurance on repetitive motion.  At 
the second VA examination in July 2009, range of motion testing 
of the lumbar spine revealed flexion to 60 degrees, extension to 
30 degrees, right lateral flexion to 30 degrees, left lateral 
flexion to 30 degrees, right lateral rotation to 75 degrees, and 
left lateral rotation to 75 degrees.  There was no additional 
limitation after three repetitions of range of motion.  

As stated above, in order for the Veteran to achieve the next-
higher evaluation, he must demonstrate forward flexion of the 
lumbar spine 30 degrees or less or favorable ankylosis of the 
thoracolumbar spine.  At both VA examinations, the Veteran 
demonstrated forward flexion greater than 30 degrees as well as 
movement of his back in all planes of excursion at both VA 
examinations.  Therefore, a rating in excess of 20 percent cannot 
be awarded for the Veteran's service-connected lumbar spine 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine.  

The Board notes that the revised schedule provides for a separate 
rating for any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, under 
an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (1).  At the December 2005 VA 
examination, the examiner stated that the Veteran's lower 
extremities demonstrated good motor strength (5/5), his sensory 
was completely intact, and deep tendon reflexes were symmetrical 
bilaterally.  He further added that the Veteran demonstrated good 
capillary refill and good distal pulses.  Similarly, the July 
2009 VA examination report reflects no urinary incontinence, 
urinary urgency, urinary retention requiring catheterization, 
urinary frequency, nocturia, fecal incontinence, constipation, 
erectile dysfunction, numbness, paresthesias, or leg or foot 
weakness related to his service-connected lumbar spine 
disability.  The July 2009 VA examiner noted that motor testing 
revealed active movement against full resistance for the lower 
extremities and reflex testing was normal.  Thus, in this case, 
the medical evidence of record does not show associated objective 
neurologic abnormalities of bowel and bladder impairment so that 
a separate neurological disability rating, as it applies to his 
service-connected lumbar spine disability is warranted.  

The Board also notes Diagnostic Code 5242 directs that 
degenerative arthritis of the spine be evaluated under Diagnostic 
Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under 
Diagnostic Code 5003, degenerative arthritis, when substantiated 
by x-rays, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 20 percent disability rating is warranted 
with X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent disability rating is warranted 
with x-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  

While the Veteran's back has degenerative joint disease at the 
second and third lumbar spine, his back disability is currently 
rated 20 percent disabling based on limitation of motion.  
Therefore, Diagnostic Code 5003 does not assist the Veteran in 
obtaining a higher disability evaluation.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due to 
pain or due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  At the December 2005 VA 
examination, the Veteran complained of constant pain, rating it 
as a 7 out of 10 in terms of intensity.  He indicated that the 
pain can intensify to 10 after strenuous activity, such as going 
up and down stairs, lifting heavy objects greater than 30 pounds, 
or bending over and working on something for an extended period 
of time.  He admitted to not having additional limitation due to 
pain, weakness, fatigue, or lack of endurance following 
repetitive motion during his flare-ups.  Upon physical 
examination of the Veteran, the VA examiner concluded that there 
was no additional loss of range of motion because of pain, 
fatigue, weakness, or lack of endurance on repetitive motion.  At 
the July 2009 VA examination, the Veteran informed the VA 
examiner that he has endured occasional pain since his retirement 
from active duty.  Upon physical examination of the Veteran, the 
VA examiner concluded that there was no objective evidence of 
pain following repetitive motion and no additional limitations 
after three repetitions of range of motion.  

The Board acknowledges the Veteran's complaints of daily pain, 
but when viewed in conjunction with the medical evidence, his 
complaints do not tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would warrant 
an increased evaluation.  This is supported by the VA examiners' 
conclusion that there is no objective evidence of weakness, 
incoordination, fatigue, or lack of endurance, and the Veteran's 
service-connected lumbar spine disability produces no pain, 
weakness, or fatigue.  See the December 2005 and July 2009 VA 
examination reports.  There is no indication that pain, due to 
the Veteran's service-connected lumbar spine disability has 
caused functional loss greater than that contemplated by the 20 
percent evaluation assigned.  The degree of limitation of motion 
is contemplated in the current rating.  Therefore, the Board 
finds that the holding in DeLuca and the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 does not provide a basis for a higher rating.  

The Board notes that the Veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for degenerative disc disease lumbar spine, and that 
in such cases, the Board must consider whether staged ratings 
should be assigned based upon the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In this case, there is no 
evidence that there have been changes in the Veteran's medical 
status regarding his service-connected back disability.  
Therefore, his overall back disability has not changed and a 
uniform rating is warranted.  See Hart v. Mansfield, supra. 

In summary, for the reasons and bases set forth above, the Board 
concludes that the preponderance of the evidence is against a 
finding that the service-connected degenerative joint disease of 
the lumbar spine warrants any more than 20 percent evaluation 
currently assigned, and the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Headaches

The Veteran contends that his service-connected migraines warrant 
a higher disability rating.  

The Veteran's service-connected headaches are currently evaluated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Migraines with 
less frequent attacks warrant the assignment of a 0 percent 
evaluation.  Migraines with characteristic prostrating attacks 
averaging one episode in 2 months over the last several months 
warrant the assignment of a 10 percent evaluation.  A 30 percent 
evaluation is warranted for migraines with characteristic 
prostrating attacks occurring on an average of once a month over 
the last several months.  A 50 percent evaluation is warranted 
for migraines with very frequent and completely prostrating and 
prolonged attacks which produce severe economic inadaptability.  
By way of reference, in Dorland's Illustrated Medical Dictionary 
86 (28th ed., 1994), "prostration" is defined as "extreme 
exhaustion or powerlessness."

Prior to July 7, 2009

Based upon the evidence of record, the Board finds that the 
preponderance of the evidence is against an evaluation in excess 
of 10 percent for the Veteran's service-connected headaches.  
There is no evidence of the Veteran having prostrating attacks 
occurring on an average once a month over the last several 
months.  In this regard, at the December 2005 VA examination, the 
VA examiner diagnosed the Veteran with atypical migraine 
headaches.  It was noted that his headaches occurred twice a 
month with blurred vision and occasional nausea.  However, the VA 
examiner did not state that any prostrating attacks occurred on 
an average of once a month.  

The Board notes that the Veteran is competent to report his 
headache symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, 
the objective medical evidence of record fails to show 
characteristic prostrating attacks occurring on an average of 
once a month prior to July 7, 2009, and the Veteran's migraine 
headaches warrant no more than a 10 percent rating.  

The Veteran is competent to report his symptoms.  The Board does 
not doubt the sincerity in the Veteran's belief that his 
disability is worse than the current 10 percent evaluation 
contemplates; however, the objective medical evidence does not 
support the contentions for a higher evaluation.  The Board finds 
that the preponderance of the evidence is against the claim for 
an evaluation in excess of 10 percent for migraines prior to July 
7, 2009, and the benefit-of-the- doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  

As of July 9, 2009

At the July 2009 VA examination, the Veteran stated that his 
headaches have progressively worsened since his active military 
service.  The VA examiner indicated that the Veteran experiences 
weekly headaches, with "most attacks [being] prostrating."  As 
such a 30 percent evaluation is warranted.  However, an 
evaluation higher than 30 percent as of July 9, 2009, is not 
warranted in this case.  There are simply no objective findings 
that he suffers very frequent completely prostrating and 
prolonged attacks, even acknowledging they are severe in nature.  
While monthly prostrating attacks are sufficient to meet the 
criteria for his current 30 percent assignment under Diagnostic 
Code 8100, this does not provide a basis for the next-higher 50 
percent rating.  

Even assuming for the sake of argument, though not conceding, 
that the Veteran's headaches are characterized by very frequent 
prostrating and prolonged attacks, there is still simply no 
evidence that they have resulted in severe economic 
inadaptability, an essential element for the next-higher 50 
percent rating under Diagnostic Code 8100.  In fact, the July 
2009 VA examiner reached no conclusion regarding the Veteran's 
headaches on his occupation because he is not employed.  Thus, 
the Board finds no evidence indicating his headaches cause severe 
economic inadaptability.  Therefore, the preponderance of the 
evidence is against finding that a disability evaluation higher 
than 30 percent for headaches is warranted, as of July 9, 2009.  

In summary, the evidence supports a finding that the Veteran's 
service-connected headaches warrant a 30 percent rating, but no 
higher, from July 9, 2009.  All reasonable doubt has been 
resolved in the Veteran's favor.  See Gilbert, supra, 1 Vet. App. 
at 55.  

Extraschedular Consideration

Consideration has also been given regarding whether the schedular 
evaluations are inadequate for the Veteran's service-connected 
disabilities, thus requiring that the RO refer a claim to the 
Chief Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an increased 
rating and referral for consideration must be addressed either 
when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

In this case, the schedular evaluations in this case are not 
inadequate.  Evaluations in excess of that assigned are provided 
for certain manifestations of the service-connected disabilities 
at issue, but the medical evidence reflect that those 
manifestations are not present in this case.  Additionally, the 
diagnostic criterion adequately describes the severity and 
symptomatology of the Veteran's service-connected disabilities.  
Moreover, the evidence does not demonstrate other related 
factors.  The Veteran has not required frequent hospitalization 
due to his service-connected disabilities.  Moreover, marked 
interference with employment has not been shown. In the absence 
of any additional factors, the RO's failure to consider or to 
refer this issue for consideration of extraschedular ratings was 
not prejudicial.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
More recently, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the 
Supreme Court held that the Federal Circuit's harmless error 
framework conflicts with 38 U.S.C.A. § 7261(b)(2) requirement 
that the Veterans Court take "due account of the rule of 
prejudicial error."  The Supreme Court explained that such task 
prevents the reviewing court from directly asking the harmless 
error question, imposes unreasonable evidentiary burden on VA, 
and requires VA and not the claimant to explain the harmless 
error when the Court has ruled that the party "seek[ing] to have 
a judgment set aside because of an erroneous ruling carries the 
burden of showing that prejudice resulted."  Id. at 1705.  As 
such, because the harmless error requirement is viewed as "too 
complex and rigid[,]" the Board is not required to determine 
whether the notice errors affected the essential fairness of the 
adjudication.  Id. at 1698.  

The claims stated above arise from the Veteran's disagreement 
with the initial evaluations following the grants of service 
connection.  In this case, the Veteran was provided a VCAA letter 
in November 2005 which informed him of the evidence necessary to 
substantiate a claim for service connection.  Courts have held 
that once service connection is granted and the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA obtained the Veteran's service treatment records and VA 
outpatient treatment records from October 2006 to September 2009.  
The Veteran was also provided VA examinations in connection with 
his claim.  The 2005 and 2009 VA examiners reviewed the Veteran's 
claims file, noted his medical history, and recorded pertinent 
examination findings.  All obtainable evidence identified by the 
Veteran relative to the claim has been obtained and associated 
with the claims file.  The Veteran has not identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is therefore 
the Board's conclusion that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required, nor is there notice delay or 
deficiency resulting in any prejudice to the Veteran.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  




ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
eczematous rash with lichenification, bilateral lower legs is 
denied.  

Entitlement to an initial evaluation in excess of 10 percent for 
residual scars of the right eyebrow is denied.  

Entitlement to an initial compensable evaluation for bilateral 
hearing loss is denied.  

Entitlement to an initial compensable evaluation for status post 
right 10th rib fracture is denied.  

Effective March 1, 2006, entitlement to an initial compensable 
evaluation to 10 percent for status post left patella fracture 
(limited flexion of the knee) is granted, subject to the laws and 
regulations pertaining to the payment of monetary benefits.  

Entitlement to an initial evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar spine is denied.  

Entitlement to an initial evaluation in excess of 10 percent for 
headaches, prior to July 9, 2009, is denied.

Entitlement to a 30 percent evaluation for headaches, as of July 
9, 2009, is granted, subject to the laws and regulations 
pertaining to the payment of monetary benefits.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

Review of the record reveals that the Veteran was afforded a VA 
examination for his service-connected disabilities in June 2009 
and July 2009.  The request for a VA eye examination is of 
record, and the February 2010 supplemental statement of the case 
(SSOC) lists June 24, 2009 and July 7, 2009 VA examination 
reports among the evidence considered.  The examination report, 
particularly for the eye, is also referenced in the text of the 
February 2010 SSOC.  However, the claims file is void of the VA 
examination report pertaining to the Veteran's service-connected 
eye disability.  On remand, the RO should obtain a copy of the 
missing examination report and incorporate it into the claims 
file.  If the examination report is not available, then the 
Veteran should be scheduled for another VA examination for his 
increased rating claim for his service-connected bilateral 
cataracts.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file the June 2009 VA examination report 
for the Veteran's service-connected eye 
disability.  If the requested record is not 
available, or the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file and another examination to 
ascertain the severity of the Veteran's eye 
disability should be scheduled.  The claims 
file must be reviewed in conjunction with 
any such examination.  

2.  After accomplishing any additional 
development deemed appropriate, 
readjudicate the claim for entitlement to 
an initial compensable evaluation for 
bilateral cataracts (impaired vision).  If 
the benefit sought in connection with the 
claim remains denied, the Veteran should be 
provided with an appropriate Supplemental 
Statement of the Case (SSOC) and given the 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


